                        Case 18-12773-BLS     Doc 54-2    Filed 01/10/19        Page 1 of 1



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                   Chapter 11

INTERTOUCH TOPCO LLC, et al.,                            Case No. 18-12773 (BLS)

                               Debtors.                  Jointly Administered



                                          CERTIFICATE OF SERVICE

             I, Lucian B. Murley, hereby certify that on January 10, 2019, I caused a copy of the

foregoing Certification of Counsel Submitting Proposed Order Dismissing the Debtors’

Chapter 11 Cases Pursuant to Sections 1112(b) and 305(a) of the Bankruptcy Code to be

filed electronically with the Court and served through the Court’s CM/ECF system upon all

registered electronic filers appearing in this case who consented to electronic service and via

Electronic Mail on the below parties.

               Julia B. Klein, Esquire                    Jaclyn Weissgerber, Esquire
               Klein LLC                                  Office of the United States Trustee
               919 North Market Street, Suite 600         J. Caleb Boggs Federal Building
               Wilmington, DE 19801                       844 King Street, Suite 2313
                                                          Lockbox 35
                                                          Wilmington, DE 19801


                                                    SAUL EWING ARNSTEIN & LEHR LLP


                                                By:/s/ Lucian B. Murley
                                                   Lucian B. Murley (DE Bar No. 4892)
                                                   1201 N. Market Street, Suite 2300
                                                   P. O. Box 1266
                                                   Wilmington, DE 19899
                                                   (302) 421-6898

Dated: January 10, 2019




24843726.1 01/10/2019
